COUNTY COMMISSIONERS — AUTHORITY TO SELL COUNTY OWNED PROPERTY The Board of County Commissioners does have the authority to sell county-owned real property provided the provisions of 19 O.S. 342 [19-342], 19 O.S. 344 [19-344] (1961) are explicitly followed. The Board of County Commissioners also has the authority to sell personal property of the county provided, however, that the disposition of any tools, apparatus, machinery, or equipment must be made pursuant to the provisions of 19 O.S. 421 [19-421] (1961).  The Attorney General has considered your letter of March 8, 1971, in which you ask the following questions: "Does the county have authority to sell real and personal property — if so, what procedure must be followed?" The authority for the County Commissioners to dispose of personal property and to convey real property, excepting that sold to the county for taxes, is contained in 19 O.S. 339 [19-339] (1961), which provides in part as follows: "They Board of County Commissioners shall have power: "First, To make all orders respecting the property of the county, to sell the public grounds of the county, and to purchase other grounds in lieu thereof, and for the purpose of carrying out the provisions of this section it shall be sufficient to convey all the interests of the county in such grounds when an order made for the sale and a deed is executed in the name of the county by the Chairman of the Board of Commissioners, reciting the order, and signed and acknowledged by him for and on behalf of the county." And 19 O.S. 342 [19-342], 19 O.S. 343 [19-343] [19-343] and 19 O.S. 344 [19-344] (1961). The pertinent part of Section 342 provides as follows: "The Board of County Commissioners is authorized to sell any unused town lots or parcels of ground not needed for courthouse or jail purposes of any county to the highest bidder for cash, in the manner hereinafter provided." The remainder of Section 342 and Sections 343 and 344 provide for a resolution by the Board of County Commissioners, published with the proceedings of the Board for appraisement, notice of sale, bids, and award to the highest bidder and best bidder; that the property must bring at least eighty percent (80%) of the appraised value; and that the Board has the power to reject any and all bids.  It is clear from the above quoted language that the Board of County Commissioners does have authority to sell county-owned real property, provided the procedure outlined in 19 O.S. 342 [19-342] — 19 O.S. 344 [19-344] (1961), are followed: As to the disposition of personal property owned by the county, 19 O.S. 339 [19-339] (1961), quoted in part above, grants to the Board of County Commissioners, the general authority to dispose of personal property of the county. Title 19 O.S. 421 [19-421] (1961), provides as follows: "From and after the effective date of this Act, each Board of County Commissioners of the several counties in the State shall within thirty (30) days after the disposition of any tools, apparatus, machinery, and equipment belonging to the county or leased or otherwise let to it or any department thereof, the original cost of which is more than Two Hundred Fifty Dollars ($250.00), whether sold, exchanged, junked, leased or let where authorized by statute, shall enter, or cause to be entered, in the minutes of the proceedings of the Board the fact of such disposition, including complete description of item, serial number, the date property was acquired, the name and address of the person or firm from whom property was acquired, and cost price at time of acquisition or contract price if acquired under lease-rental agreement, the date of disposition, the name and address of the person or firm to whom property transferred, the price received therefor and the reason for disposition." The sale of personal property items enumerated in the above quoted Statute is authorized pursuant to the procedure outlined therein. It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The Board of County Commissioners does have the authority to sell county-owned real property provided the provisions of 19 O.S. 342 [19-342] — 19 O.S. 344 [19-344] (1961) are explicitly followed. The Board of County Commissioners also has the authority to sell personal property of the county provided, however, that the disposition of any tools, apparatus, machinery, or equipment must be made pursuant to the provisions of 19 O.S. 421 [19-421] (1961). (Marvin C. Emerson) ** SEE: OPINION 73-271 (1973) ** ** SEE: OPINION NO. 74-138 (1974) **